Title: Joseph Dougherty to Thomas Jefferson, 13 November 1812
From: Dougherty, Joseph
To: Jefferson, Thomas


          Dear Sir Washington City Nov. 13th 1812 
          I am about to pay for the two rams which I got from Mr duPont in the spring of 1809. 
          I stopd with Mr Barnes some time ago, and in conversation, he or Mrs Radcliff observd that, at your request Mr B. had sent on that day; money to some person at Wilmington D. in payment for sheep, I, not knowing of any sheep you had got from that place; thought, that Mr duPont had probably drawn on you for pay; I will wait your answer.
          I hope your self, Mr and Mrs Randolph are w and family are well,
          
          I have heard little or nothing of Mr Randolph since he left this place. He may have forgotten me; but I have not forgotten him. all I wish is to know that he is well, for I believe there are but few who hold Mr R. in higher esteem than I do.
          I am Sir your Humble ServtJoseph Dougherty
        